— Judgment unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, after a jury trial, of grand larceny in the third degree. Viewed as a whole, and in the light most favorable to the People, the evidence of guilt, although totally circumstantial, was sufficient (see, People v Bleakley, 69 NY2d 490, 495; People v Betancourt, 68 NY2d 707, 709-710; People v Kennedy, 47 NY2d 196, 202-203). Contrary to defendant’s contention, the verdict is supported by the weight of the evidence (see, People v Bleakley, supra). We have examined defendant’s remaining contentions and find them to be either unpreserved for our review (see, CPL 470.05 [2]) or lacking in merit. (Appeal from judgment of Ontario County Court, Reed, J. — grand larceny, third degree.) Present—Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.